


110 HR 3349 IH: Alaska Native Self-Governance in

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3349
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Alaska Native Self-Governance in Housing
		  Demonstration Program.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Self-Governance in
			 Housing Demonstration Program Act .
		2.Demonstration
			 programThe Native American
			 Housing Assistance and Self-Determination Act of 1996 is amended by striking
			 section 107 (25 U.S.C. 4101 et seq.) and inserting the following:
			
				107.Demonstration
				program in Alaska
					(a)DefinitionsFor
				purposes of this section:
						(1)The term
				affordable housing activities means housing activities
				identified by the participant under subsection (j) of this section.
						(2)The term
				Alaska housing area means the NAHASDA service area for each
				eligible participant.
						(3)The term
				demonstration program means the Alaska Native Housing Assistance
				Demonstration Program established by this section.
						(4)The term
				eligible tribal organization means those regional housing
				entities established pursuant to Alaska Statute (A.S. 18.55.996) that are
				current recipients of funding pursuant to section 101 of this Act.
						(5)The term
				NAHASDA means the Native American Housing Assistance and
				Self-Determination Act of 1996.
						(6)The term
				participant means any eligible tribal organization that has
				timely elected to participate in the demonstration program for the fiscal
				year.
						(b)EstablishmentThe
				Secretary shall establish and implement a five-year demonstration program in
				accordance with the provisions of this section. The program shall commence for
				fiscal year 2008. In the event that the demonstration program is not
				reauthorized after fiscal year 2012, participants in the program shall be
				transitioned back to the block grant program established under section 101.
				Eligible tribal organizations that choose not to participate in the
				demonstration program shall remain fully eligible as block grant recipients
				under section 101 of this Act.
					(c)Eligible tribal
				organizationsEligible tribal organizations that elect to
				participate in the demonstration program for a fiscal year, and Alaska tribes
				that either utilized the participant as their tribally designated housing
				entity on the effective date of this section or elect to participate in the
				demonstration program through the participant under subsection (f), may not be
				a recipient of block grant funding under section 101 of this Act for that
				fiscal year.
					(d)Deadline for
				electionAn eligible tribal organization desiring to participate
				in the demonstration program for a fiscal year shall notify the Secretary of
				its intent to participate within 60 days of the commencement of each fiscal
				year; except that all designations shall be made before the beginning of the
				fourth year of the program and for fiscal year 2008, the designation may be
				made no later than October 1, 2007.
					(e)Annual funding
				agreementsThe Secretary shall on an annual basis enter into
				individual Annual Funding Agreements with each eligible participant, which
				agreements shall—
						(1)set forth the
				general terms and conditions which shall be applicable to all participating
				entities, and those which may be negotiated on an individual basis pursuant to
				the authority provided under this section;
						(2)specify the
				funding amounts to be provided to each participant, which amounts shall,
				consistent with the United States laws and trust relationship to and for Indian
				people, provide an annual base funding amount which shall be equal to that
				which each participating entity would have otherwise received in the year this
				section is enacted, pursuant to the section 101;
						(3)provide that in
				each subsequent fiscal year, such individual base amounts as proportionate
				totals of the Alaska statewide total, shall only be adjusted based on overall
				national congressional increases to the NAHASDA block grant program or general
				rescissions;
						(4)provide that in
				the event of overall increases to the NAHASDA block grant at the national
				level, Demonstration Program participants shall collectively be entitled to a
				proportionate amount from the national total based on the proportionate NAHASDA
				formula allocation percentage of the total Alaska allocation relative to the
				national pool at the time of the enactment of this section;
						(5)provide that,
				consistent with existing law, each agreement entered into hereunder shall
				specify the amount of funding designated as Current Assisted Stock funding and
				Needs funding; and
						(6)provide that to
				the extent that affordable housing activities carried out by a participant
				under this Act reduce administrative or other responsibilities of the Secretary
				and result in savings that have not otherwise been included in an Annual
				Funding Agreement, the Secretary shall make such savings available for the
				provision of additional services to program beneficiaries in a manner that is
				equitable for beneficiaries receiving services under the provisions of this Act
				as well as those who continue to receive services under NAHASDA; such
				identified savings, if any, as well as any funding made available pursuant to
				paragraph (3), shall be distributed to participants pursuant to a negotiated
				formula allocation methodology to be mutually negotiated by the participants
				and the Secretary through the negotiated rulemaking process provided for in
				subsection (m).
						(f)Additional base
				amount inclusions; tribal electionAny Alaska tribe within a
				participant’s housing area that did not utilize that participant as its
				tribally designated housing entity on the effective date of this section may
				designate that participant as its tribally designated housing entity, and, upon
				designation, that participant’s base amount under subsection (e)(2) shall be
				credited with an amount equal to the amount of funding received by the
				designating tribe under section 101 for the fiscal year in which the
				designation is made. Any designation made under this subsection shall be
				provided to the Secretary in writing no later than 90 days prior to the
				commencement of the fiscal year in which the designation will take effect, and
				must be made no later than July 1, 2011; except that for fiscal year 2008, the
				designation may be made no later than October 1, 2008.
					(g)Participant
				budgetary authoritySubject to the limitations of subsection (k)
				participants may expend funds awarded under this section on affordable housing
				activities and the cost of administering the demonstration project in the
				participant’s housing area based solely on the internal budgeting approval
				processes established by the governing board of each participating entity.
				Secretary may not require review or approval of any participant’s budget
				allocation or reallocation.
					(h)Carryforward of
				funds; program incomeNotwithstanding any other provision of law,
				funding provided to a participant under this section for any fiscal year, which
				are not obligated or expended prior to the beginning of the next subsequent
				fiscal year shall remain available for obligation or expenditure during such
				subsequent fiscal year and thereafter until obligated or expended and accounted
				for in the annual single audit required of each participant pursuant to
				subsection (l). A participant may retain any program income that is realized
				from any amounts received under this section, and no awards under this section
				may be reduced on account of the realization of any such income.
					(i)General
				administrative provisions
						(1)Federal supply
				sourcesFor purposes of section 201(a) of the Federal Property
				and Administrative Services Act of 1949 (40 U.S.C. 481(a)) (relating to Federal
				sources of supply, including lodging providers, airlines and other
				transportation providers), a participant shall be deemed an executive agency
				when carrying out programs, services, functions and activities under this
				section and participant and its employees shall be eligible to have access to
				such sources of supply on the same basis as employees of an executive
				agency.
						(2)Matching
				fundsNotwithstanding any other provision of law, a participant
				may use funds provided under this section to meet matching or cost
				participation requirements under any other federal or non-federal program, and
				funds provided under this section shall be considered non-Federal funds.
						(3)Authority of
				tribally designated housing entitiesUnless otherwise limited by
				tribal resolution, tribally designated housing entities shall be authorized, on
				behalf of their respective designating tribes, to assume all duties,
				responsibilities and functions which are provided for under this Act and which
				may be lawfully delegated by such tribes.
						(j)Eligible uses of
				funds
						(1)Administration
				and planningNot more than 20 percent of any fiscal year award
				may be expended for demonstration project administration and planning.
						(2)Affordable
				housing activitiesParticipants shall be authorized to develop or
				to support affordable housing for rental or homeownership, or to provide
				housing services with respect to affordable housing, through the following
				activities:
							(A)Indian housing
				assistanceThe provision of any service or facility authorized
				for Indian tribes under paragraphs (1) through (6) of section 202.
							(B)Maintenance and
				modernizationThe maintenance, operation and modernization of
				affordable housing units constructed with funds provided under this Act.
							(C)Rental
				vouchersNotwithstanding any other provision of law, the issuance
				of rental assistance payments to a building owner, including facilities owned
				in whole or part by a participant, or to a tenant eligible to receive
				assistance under this Act shall not be considered a Federal award with respect
				to section 42 of the Internal Revenue Code, of 1986. Such rental assistance
				payments to either a building owner or tenant shall not affect the eligible
				basis of a qualified building for the taxable year and all succeeding taxable
				years.
							(D)Housing related
				community developmentThe development of any facility, community
				building, business, activity, or infrastructure that is necessary to the direct
				construction of affordable housing in the housing area, would help a
				participant reduce the cost of construction of affordable housing, or would
				otherwise promote the purposes of this Act.
							(E)Other
				activitiesParticipants may negotiate with the Secretary to
				authorize expenditures for other programs and services that may best meet or
				support affordable housing needs within their respective service areas. Any
				activities demonstrated to meet such needs that are designed to carry out the
				purposes of this Act, and not otherwise prohibited by law, shall be allowed by
				the Secretary to the maximum extent possible.
							(k)Base budget
				requestFor fiscal years 2009 through 2012, the Secretary shall
				identify, in the annual budget request by the President to the Congress under
				section 1105 of title 31, United States Code, a separate Alaska Native Housing
				Assistance Demonstration Program funding amount which shall be equal to the sum
				of the amounts received by participants in the previous fiscal year pursuant to
				the provisions of this section.
					(l)Records and
				monitoring
						(1)Maintenance of
				recordsEach participant shall keep such records as the Secretary
				shall prescribe by regulation promulgated under sections 552 and 553 of title
				5, United State Code, including records which fully disclose—
							(A)the amount and
				disposition by such participant of the proceeds of funds awarded under this
				section;
							(B)the cost of the
				project or undertaking in connection with which such assistance is given or
				used;
							(C)the amount of that
				portion of the cost of the project or undertaking supplied by other sources;
				and
							(D)such other
				information as will facilitate an effective audit as required by subsection (e)
				below.
							(2)Access to
				recordsThe Comptroller General and the Secretary, or any of
				their duly authorized representatives, shall, until the expiration of the
				three-year period beginning upon the completion of the project undertaking
				referred to in the paragraph (1), have access (for the purpose of examination)
				to any books, documents, papers, and records of participants which in the
				opinion of the Comptroller General or the Secretary may be related or pertinent
				to the grants, contracts, subcontracts, sub-funds, or transactions other by
				which funds may have been received or expended.
						(3)Access by Indian
				peopleEach participant shall make such reports and information
				available to the Alaska Native people served or represented by such participant
				as and in a manner determined to be adequate by the Secretary.
						(4)Repayment of
				funds upon dissolutionIf any participant is, for any reason,
				subject to dissolution, funds paid to the participant under this section and
				not expended or used for the purpose for which paid shall be repaid to the
				Treasury of the United States through the Secretary.
						(5)Single agency
				auditAll participants receiving awards under this section shall
				be subject to the reporting requirement of the Single Audit Act of 1984 (98
				stat. 2327, 31 U.S.C. 7501 et. seq.). No other financial audit may be required
				by the Secretary relating to funds awarded under this section. In addition to
				the single-agency audit report requirements, participants shall submit such
				additional information concerning the programs, functions, services, or
				activities carried out pursuant to an agreement under this section as
				participants may jointly negotiate with the Secretary pursuant to subsection
				(m).
						(m)Regulations
						(1)Negotiated
				rulemaking committee
							(A)Notwithstanding
				sections 563(a) and 565(a) of title 5, all regulations required under this
				section shall be issued according to a negotiated rulemaking procedure under
				subchapter III of chapter 5 of title 5, United States Code.
							(B)Final rules under
				this subsection shall be adopted and published by the Secretary not later than
				the expiration of the 18-month period beginning upon the date of the enactment
				of this section.
							(2)MembershipA
				negotiated rulemaking committee established pursuant to this subsection shall
				have as its members only Federal and participating entity representatives, a
				majority of whom shall be representatives of participating entities, with each
				entity entitled to appoint no more than two official representatives.
						(3)EffectAny
				lack of promulgated regulations shall not limit the effect or implementation of
				the provisions of this section. Regulations promulgated under section 106 shall
				not apply to participants, except that participants may in their sole
				discretion elect to include select provisions of such regulations within an
				individual participant funding agreement.
						(n)Replacement of
				participant
						(1)ReplacementNotwithstanding
				any other provision of law, the Secretary may, only in the circumstances set
				forth in paragraph (2), replace the participant with another qualified
				participant capable of servicing the housing area of the participant being
				investigated.
						(2)Conditions of
				removalThe Secretary may replace the participant only upon a
				determination by the Secretary, on the record after opportunity for a hearing,
				that the participant has engaged in a pattern or practice of activities that
				constitutes substantial or willful noncompliance with the applicable
				requirements of this Act.
						(3)DurationAny
				replacement participant under this subsection shall act as a participant only
				for a period that expires upon—
							(A)a date certain,
				which shall be specified by the Secretary upon making the determination under
				paragraph (2); or
							(B)the occurrence of
				specific conditions, which conditions shall be specified in written notice
				provided by the Secretary to the removed participant upon making the
				determination under paragraph (2).
							(o)Applicability of
				other laws
						(1)Effect of other
				lawsThe provisions of this section supersede any conflicting
				provisions of law (including any conflicting regulations) in effect at the time
				of the enactment of this section, and at the request of any participant, the
				Secretary is authorized to waive or repeal any regulation inconsistent with the
				provisions of this section.
						(2)FacilitationExcept
				as otherwise provided by law, the Secretary shall facilitate the implementation
				of agreements entered into under this Act by interpreting, negotiating, and
				implementing each existing Federal law and regulation, and negotiating
				implementing regulations as required by subsection (m) that are similar in
				nature, purpose, and scope to agreements and regulations entered into pursuant
				to the self-determination and self-governance provisions of titles I, IV and V
				of the Indian Self-Determination and Education Assistance Act of 1975 (25
				U.S.C. 450 et seq.). A participant may, at its discretion, choose to identify
				and list in an Annual Funding Agreement which, if any specific provisions of
				NAHASDA and its implementing regulations shall be applicable and deemed to be
				incorporated into the individual Annual Funding Agreement.
						(p)Authorization of
				appropriations for training and technical assistanceThere are
				authorized to be appropriated $500,000 for each of fiscal years 2008 through
				2012 to an organization chartered under the laws of the State of Alaska
				representing Alaska Native housing interests to provide training and technical
				assistance to participants to facilitate the implementation of this
				section.
					.
		
